Batchelder, J.,
concurring specially: Although I agree with the result the court reaches, I would uphold the trial court on a different ground. The court acknowledges that the United States Supreme Court has not yet decided the precise issue presented in this case. In my view, North Carolina v. Pearce, 395 U.S. 711 (1969), applies to the sentence after reconviction here, notwithstanding that the defendant was resentenced by a different judge. Pearce serves to protect a defendant who wins a new trial after appeal from a harsher sentence, based on the potential of a retaliatory motive. That a different judge sentenced the defendant the second time around negates only the likelihood of a personal vindictive motivation; it does not guarantee the absence of a sentence made more severe out of institutional vindictiveness, see Chaffin v. Stynchcombe, 412 U.S. 17, 27 (1973). I would hold that the Pearce presumption applies in such circumstances, and a new judge on resentencing “is but a factor to be weighed with others in assaying whether the presumption has been overcome.” People v. Van Pelt, 76 N.Y.2d 156, 161, 556 N.E.2d 423, 425, 556 N.Y.S.2d 984, 986 (1990).
In this case I would conclude that the Pearce requirements were met, albeit minimally. The second judge stated, prior to announcing the sentence, that the maximum enhanced sentence was appropriate “in view of [the defendant’s] record that has been presented to me *150here today and by virtue of the two reports from the Department of Corrections.” Contained in the updated Department of Corrections’ presentence report, among other new items, was the defendant’s intervening conviction and sentence for possession of implements of escape. The trial court’s allusion to the updated presentence report, while terse, incorporated by reference what appeared there and provides a legitimate basis for increasing the defendant’s sentence. Although the better practice is for. trial judges to articulate specific reasons when they impose a second sentence harsher than the first, I am satisfied that, on the facts of this case, sufficient objective information in the record exists to justify the increased sentence and thereby overcome the presumption of vindictiveness. See United States v. Goodwin, 457 U.S. 368, 374 (1982); State v. Goding, 128 N.H. 267, 271, 513 A.2d 325, 328-29 (1986).
Finally, I note that the defendant raised this issue only under the Federal Constitution and that the court does not purport to decide whether under our State Constitution the Pearce presumption is applicable when different sentencing judges are involved. See People v. Van Pelt supra (holding New York state constitutional due process clause requires application of Pearce presumption to second sentencing judge).